NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia


                                                   Decided: April 19, 2022


       S22Y0508. IN THE MATTER OF DEBRA KAYE SCOTT.

       PER CURIAM.

       This disciplinary matter is before the Court on the petition for

voluntary discipline filed by respondent Debra Kaye Scott (State Bar

No. 631980) before the issuance of a formal complaint. See Bar Rule

4-227 (b). In the petition, Scott, who has been a member of the Bar

in the State of Georgia since 1994, agrees to accept the imposition of

a State Disciplinary Review Board reprimand as discipline for her

admitted violation of Rule 1.4 of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d), in one disciplinary matter and of

Rule 1.5 (b) of those same rules in a separate disciplinary matter.

The maximum penalty for a violation of Rule 1.4 or 1.5 (b) is a public

reprimand. The State Bar of Georgia agrees that a Review Board

reprimand is appropriate, and for the reasons that follow, we accept

the petition for voluntary discipline.
     In her petition, Scott admits that, in February 2018, a client

hired her and paid her a $3,000 retainer for representation in an

employment discrimination case against the client’s employer; that

the client paid an additional $10,000 fee in July 2018; and that,

although Scott believed the amount to be an additional retainer, the

client had a different understanding based on their verbal

communications. Scott has since refunded the client the $10,000, but

admits that she should have provided the client with a written

explanation of the basis for the fee. Scott admits that the above-

described actions amount to a violation of Rule 1.5 (b) (lawyer shall

communicate to the client, preferably in writing, the scope of the

representation, the basis or rate of the fee and expenses for which

the client will be responsible, and any changes in the basis or rate

of the fee or expenses).

     Scott further admits that she began representing a different

client with regard to on-going workplace issues and an employment

discrimination case against his employer in February 2018 and that,

over the course of the representation, she was paid a total of $12,000

                                  2
for legal services. In a scheduling order issued in the discrimination

case, the court set a deadline for the parties to file their witness and

exhibit lists. Prior to the deadline, Scott discussed the presentation

of evidence and corresponding strategy with the client, but they

disagreed on the relevance of many of the witnesses and documents.

Because the disagreement could not be resolved, Scott deferred to

the client and requested that he provide her with a list of the specific

documents, witnesses, and proposed testimony he wished to submit,

but he failed to provide any information until well after the deadline.

Because the witness and exhibit lists were not submitted by the

deadline, the court entered a dismissal order. Scott admits that,

given the gravity of the situation, she should have made a

substantial effort to discuss the issues in person with the client in

the immediate lead-up to the deadline. Scott admits that the above-

described actions amount to a violation of Rule 1.4 (lawyer shall

reasonably consult with the client about the means by which the

client’s objectives are to be accomplished and shall keep the client

reasonably informed about the status of the matter).

                                   3
     Noting that the ABA Standards are instructive in determining

the appropriate sanction in disciplinary cases, see In the Matter of

Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996), Scott implies that

her mental state was merely negligent, rather than intentional;

asserts in mitigation that she has no prior disciplinary record and

that she lacked a dishonest or selfish motive, see ABA Standards

9.32 (a) and (b); and seeks a Review Board reprimand as discipline

for her actions. She notes that similar cases have resulted in similar

discipline. See In the Matter of Leslie, 300 Ga. 774 (798 SE2d 221)

(2017) (reprimand from Review Board’s predecessor for violations of

Rules 1.3, 1.4, and 3.2 involving extensive delay in attending to

client matters and failure to communicate with the client); In The

Matter of Gantt, 305 Ga. 722 (827 SE2d 683) (2016) (same for

attorney’s violations of Rules 1.2, 1.3, 1.4, and 1.5 by failing to

perform necessary work in a timely fashion and inadequately

communicating with the client); In the Matter of Jones, 299 Ga. 736

(791 SE2d 774) (2016) (same for attorney’s violations of Rules 1.3,

1.4, and 9.3 by failing to file a complaint and accurately keep the

                                  4
client informed of the status of his case in one matter and failing to

file a timely, sworn answer to the Bar’s notice of investigation of

another matter).

     The Bar has responded to Scott’s petition, agreeing that her

mental state was negligent; asserting that Scott’s substantial

experience in the practice of law should be considered an

aggravating factor in determining discipline, see ABA Standards

9.22 (i); but also setting out as additional mitigating factors that

Scott has made a good faith effort to make restitution and that she

has continually expressed remorse for her actions. See ABA

Standards 9.32 (d), (l). Ultimately, the Bar does not oppose Scott’s

petition or the discipline proposed therein and asserts that the

interests of the public will be served if the requested discipline is

imposed.

     We have reviewed the record and agree that the imposition of

a Review Board Reprimand is adequate discipline for the violations

set out in the petition for voluntary discipline. Accordingly, we

accept Scott’s petition and direct that she receive a Review Board

                                  5
reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b)

for her admitted violations of Rules 1.4 and 1.5 (b) of the Georgia

Rules of Professional Conduct.

     Petition for voluntary discipline accepted. Review Board
reprimand. All the Justices concur.




                                 6